 398DECISIONS OF NATIONAL LABOR RELATIONS BOARD4 The aforesaid unfair labor practiceshavingoccurredin connectionwith theoperation of Respondents'business as set forth in sectionI,above,havea close,intimate,and substantial relation totrade, traffic,and commerce amongthe severalStates, andsubstantiallyaffect commerce within the meaning ofSection 2(6) and (7)of the Act[Recommendations omitted from publication 7Swift & CompanyandNational Brotherhood of Engineers,Firemen & Power Equipment Operators,Petitioner.CaseNo 30-RC--1760February 2, 1960DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Allison E Nutt, hearingofficerThe hearing officer's rulmgs made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning]Upon the entire record.' in this case, the Board finds1.The Employer is engaged in commerce within the meaning of theAct.2 The Petitioner, referred to herein as NBE, and the Intervenor,United Packinghouse Workers of America, Local 88, AFL-CIO, arelabor organizationsclaimingto represent certain employees of theEmployer a3No question affectingcommerce existsconcerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act for the reasons givenbelow.The Petitionerseeks to severthe employees in the engmeroomdepartment of the Employer's packing plant at Denver, Colorado,from a productionand maintenanceunit represented by the Inter-venorThe Employer and Intervenor moved to dismiss the petition,contendinginter alia,that NBE, ostensiblyorganizedto representpowerhouse employees, is frontingfor anindustrial union, National'After the bearing the Petitioner requested the Board to issue a consolidated decisionfor this case and for IowaPacking Company, Dwmzonofgwsft & Company,Case No18-RC039, which was then pending before the BoardThe request to consolidate thetwo cases was, in effect, denied by the issuance of a separate Decision and Order In theIowa Pae'kangcase on December 31, 1959 (125 NLRB 1405), but the Board consideredthe record made In this proceeding before issuing the decision inIowa PackingThetestimony of Claude H Ericson, a witness in the earlier proceeding, was Incorporatedinto this record by the agreement of the parties°The Employer and the Intervenor refused to stipulate that NEE was a labororganiza-tionHowever, we affirm our finding inIowa Packing Company, supra,that NBE is atabor organization within themeaningof section 2(5) of the Act126 NLRB No 5O SWIFT & COMPANY399Brotherhood of Packinghouse Workers (herein called NBPW), forthe purpose of circumventing the "traditional representative" test asset forth inAmerican Potash & Chemical Corporation,107 NLRB1418.The identical issue was considered inIowa Packing Company, Di-vision of Swift & Company,125 NLRB 1408, which involved thesame Employer and the same international unions.'We found therethat NBE was not an independent, autonomous organization but wasmerely a creature of the National Brotherhood of PackinghouseWorkers, an industrial union which was not a traditional representa-tive of powerhouse employees and, accordingly, dismissed the peti-tion.Our decision was based to a large extent on the testimony ofErixson, the present executive secretary of NBE, who testified thatNBE had been established at a meeting which NBPW had called at itsnational headquarters in Des Moines, Iowa.At this organizationalmeeting, Erixson testified, a constitution was adopted and Mahon, na-tional president of NBPW, was elected the executive secretary ofNBE. Erixson also testified that 9 months after the organizationalmeeting, NBE held its second meeting with only three persons in at-tendance-himself, Mahon, and Terry, who was president of Local 56,NBPW. Shortly before this meeting Erixson had resigned as secre-tary-treasurer of Local 56, NBPW, and Mahon had resigned asexecutive secretary of NBE.At this meeting, the three individualspresent unanimously elected Erixson to the position just vacated byMahon.Mahon was a witness at the hearing in this case, but did not testifyin theIowa Packingproceeding, although he was present then.Thetestimony of Mahon and Erixson relating to the organizationalmeeting of NBE presents conflicting versions as to what led up to themeeting and what transpired there.Mahon testified that besidesserving as national president of NBPW he is also the national secre-tary of National Independent Union Council (herein called NIUC),a federation to promote, organize, and assist independent unions.Mahon testified that he assisted in organizing NBE, not as presidentof NBPW, but as national secretary of NIUC; that the regional di-rector of NIUC at St. Louis, Missouri, first advised him that a groupof 15 to 25 powerhouse employees, employed by a number of unnamedemployers, had expressed a desire to form a craft union of engineers.Mahon said that he then forwarded sample constitutions of similarlabor organizations to assist these individuals in drafting a consti-tution, and he then attended a meeting in St. Joseph, Missouri, whereNBE was organized.His story and Erixson's agree that at thismeeting Mahon was elected executive secretary of NBE,8 The Intervenor in that case was Local 89, United Packinghouse Workers of America,AFIr-CIO.TheIntervenors in the two cases havebeen represented by the samecounsel. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe consider it strange that the only two individuals ever to holdoffice in NBE should disagree on the circumstances surrounding thefoundation of NBE.Despite Mahon's explanation that NBE was notorganized under the auspices of NBPW, we nevertheless consider thathis testimony has not rebutted the inference that NBE's formation wasfirst thought of, and was completely implemented, by a handful ofNBPW officials.Despite Mahon's assertion that he assisted in thefoundation of NBE in his capacity as national secretary of NIUC, wecannot disregard the fact that he was also national president ofNBPW, an industrial union which has in the past attempted to repre-sent similar powerhouse units.4Furthermore, it is undisputed thatErixson was an official of an NBPW local just prior to NBE's secondmeeting, and that he was elected executive secretary of NBE at ameeting attended solely by three NBPW officials.In these circumstances, we remain of the opinion that NBE is notan autonomous labor organization and that it is not independent ofNBPW. In accord with the decision inIowa Packing Company,weagain hold that NBE was organized as an arm of NBPW for thepurpose of circumventing the requirement that a labor organizationseeking to serve powerhouse employees must be a "traditional repre-sentative" of such employees.We therefore grant the motions of theEmployer and the Intervenor to dismiss the petition.[The Board dismissed the petition.]AMahon, Erixson, and Terry are all employed in the powerhouse department of theIowa Packing Company. Since 1944, NBPW has filed at least nine petitions in which itsought to represent powerhouse units.Arlington Hotel Company,Inc.'andChauffeurs,Teamsters &Helpers, Local 878, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America, Petitioner.Case No. 32-RC-1250.February 2, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John E. Cienki, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer, which, operates the Arlington Hotel in HotSprings, Arkansas, contends that the Board should not assert, juris-diction in this matter because its operations do not affect commercewithin the meaning of the Act.We find no merit in this contention.'The name of the Employer appears as amended at the bearing.126 NLRB No. Si.